Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments filed 7/2/21. Claims 8 and 13 are pending with claims 8 and 13 in independent form. Claims 1-7, 9-12 and 14 are cancelled.

Allowable Subject Matter
Claims 8 and 13 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of previously allowable subject matter into the independent claims have overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 8 and all its dependencies, A high-speed rotation device for magnetic field inductive sensing comprising: at least three magnetic field inductors in the R, 0, and Z direction; a motor to spin a sensor containing the magnetic field inductors; inductive pick-ups corresponding to the magnetic field inductors; and magnetic coupling of a signal received from the inductive pick ups to the stationary side of the device, wherein an object may be moved over the rotating sensor to be mapped. With respect to claim 13 and all its dependencies, A system comprising: one or more magnetic sensors measuring the magnetic field in at least two orthogonal directions tangential to a surface of an object; the one or more magnetic sensors distributed as an array over the object surface; an alignment indication for the one or more magnetic sensors with respect to the object surface; the one or more magnetic sensors communicating over a link to a computing system; and the computing system analyzes data for the entropy of the object, wherein the computing system indicates to a user through a user interface display characteristics of the object, wherein the one or more sensors are housed in a reader body, further wherein the reader body has an opposite or inverted feature of the object to assist in the  alignment indication where the feature is two or more edges that aide alignment indication, and wherein the reader body housing is telescoping. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH